Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-20-2008

Strang v. Wells Fargo Home Mtg
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5154




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Strang v. Wells Fargo Home Mtg" (2008). 2008 Decisions. Paper 1578.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1578


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                  No. 05-5154
                                 _____________

                              NORAH T. STRANG;
                              ROBERT J. STRANG,

                                                    Appellants

                                         v.

                 WELLS FARGO HOME MORTGAGE, INC.;
            OLD GUARD MORTGAGE AND FINANCIAL SERVICES
               INC.; CHELSEA SETTLEMENT SERVICES, INC.;
                        WELLS FARGO BANK, N.A.


                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                                 No. 04-CV-2865
                    District Judge: Honorable J. Curtis Joyner


                    Submitted Under Third Circuit LAR 34.1(a)
                                February 8, 2008

          Before: CHAGARES, JORDAN and ALDISERT, Circuit Judges

                            (Filed: February 20, 2008)




                                    OPINION




ALDISERT, Circuit Judge.
       In this appeal, Norah and Robert Strang contend that the United States District

Court for the Eastern District of Pennsylvania erred in dismissing their case against Old

Guard Mortgage and Financial Services, Inc., on the basis of a written release executed

by the Strangs, Chelsea Settlement Services, Inc., and Old Guard.1 We will affirm.

                                               I.

       Because we write exclusively for the parties before us and the parties are familiar

with the facts and proceedings below, we will not revisit them here.

       The Strangs contend that they did not intend to release Old Guard from liability,

that this intention can be observed from the “context of the negotiations,” and therefore

that the District Court erred in dismissing the Strangs’ case against Old Guard.

Appellants’ Br. at 38. We disagree.

       “It is firmly settled that the intent of the parties to a written contract is contained in

the writing itself. When the words of a contract are clear and unambiguous, the intent is to

be found only in the express language of the agreement. Clear contractual terms that are

capable of one reasonable interpretation must be given effect without reference to matters

outside the contract.” Samuel Rappaport Family P’ship v. Meridian Bank, 657 A.2d 17,

21 (Pa. Super. 1995) (quoting Krizovensky v. Krizovensky, 624 A.2d 638, 642 (Pa.




       1
        Appellants’ separate appeal from judgment in favor of Wells Fargo Home
Mortgage, Inc., and Wells Fargo Bank, N.A., raising other issues, was dismissed by this
Court after the parties entered into a stipulated settlement.

                                               2
Super. 1993)) (internal citations omitted).

       Here, the language of the Release is clear and unambiguous. Old Guard, a

signatory to the Release, is identified as one of the Parties. Paragraph 1.2 of the Release

states that “[t]he settlement settles and resolves all claims, cross-claims and counter-

claims asserted, or which could have been asserted, by the Parties against each other as of

the date of this Agreement since the beginning of time arising out of the Parties’

relationship.” App. at 262. Paragraph 1.5 states that, upon Chelsea’s payment of $500 to

the Strangs, “[the Strangs] shall dismiss, or cause to be dismissed, the above-referenced

civil action pending in the United States District Court for the Eastern District of

Pennsylvania.” Id. The Strangs requested that the District Court approve the Release and

the District Court did so, properly dismissing the Strangs’ case against both Chelsea and

Old Guard.

       Because the language in the release is clear and unambiguous, we need not turn to

extrinsic evidence.

                                              II.

       We have considered all contentions raised by the parties and conclude that no

further discussion is necessary. The judgment of the District Court will be affirmed.




                                              3